EXHIBIT 10.2

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”) is dated as
of April 16, 2010, by and among Ranger Energy Investments, LLC, a Delaware
limited liability company (“Buyer”), National Coal Corporation, a Tennessee
corporation (“Seller”), and National Coal Corp., a Florida corporation
(“Shareholder”).

WHEREAS, the parties hereto have entered into that certain Asset Purchase
Agreement dated as of April 8, 2010 (the “APA”).

WHEREAS, Seller received a letter dated April 6, 2010 (the “Letter”), from
Southern Company Services, Inc. on behalf of Georgia Power Company that provided
that Southern Company Services’ market price review resulted in a proposed
adjusted price per ton of $65 under that certain Coal Purchase and Sale
Agreement, dated April 1, 2008, among Georgia Power Company, Seller, and
Converse and Company, Inc., as amended by that certain amendment, dated
February 25, 2010 (the “Georgia Power Contract”).

WHEREAS, as required by the APA, Seller obtained an appraisal of certain of the
Assets, dated April 7, 2010, from Marshall Miller and Associates (the
“Appraisal”), which Appraisal is attached hereto as Exhibit A.

WHEREAS, the parties erroneously failed to adjust the purchase price allocation
set forth in Exhibit 2.5 to the APA to account for the proposed price adjustment
under the Georgia Power Contract set forth in the Letter and the valuation set
forth in the Appraisal.

WHEREAS, the parties hereto desire to amend the APA and the Disclosure Letter
and Exhibits thereto (i) to modify the purchase price allocation set forth in
Exhibit 2.5 to the APA to account for information provided in the Letter and the
Appraisal, (ii) to amend Exhibit 2.1(a) to the APA and Part 2.1(b) of the
Disclosure Letter, and (iii) to add a new Section 10.10 to the APA to address
the transition of utility services, all as set forth herein.

NOW, THEREFORE, in consideration of the mutual benefits contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, on the terms and subject to the conditions of this
Amendment, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms not defined herein shall have the meanings set
forth in the APA.

2. Recitals. The foregoing Recitals are hereby incorporated by reference herein
and made a substantive part hereof.

3. Amendment.

3.1. Amendment to Exhibit 2.5. Exhibit 2.5 to the APA is hereby deleted and
restated in its entirety as Exhibit B attached hereto.

3.2. Amendment to Exhibit 2.1(a). To the extent not duplicative, Exhibit 2.1(a)
to the APA is hereby amended by including therein any and all Real Property
described in the Appraisal and any and all references to “Assets” or “Real
Property” in the APA shall include such Real Property.

 

S-1



--------------------------------------------------------------------------------

3.3. Amendment to Part 2.1(b).

(a) To the extent not duplicative, deleted pursuant to Section 3.3(b) below or
listed by specific reference on Part 2.2(m) of the Disclosure Letter, Part
2.1(b) of the Disclosure Letter is hereby amended by including therein any and
all Tangible Personal Property described in the Appraisal and any and all
references to “Assets” or “Tangible Personal Property” in the APA shall include
such Tangible Personal Property.

(b) Part 2.1(b) of the Disclosure Letter is hereby amended by deleting therefrom
the items of tangible personal property set forth in Exhibit C attached hereto.

3.4. Addition of Section 10.10. The following is hereby inserted at the end of
Article 10 of the APA as a new Section 10.10 to the APA:

“10.10 Utilities. For the fifteen (15) days following the Closing Date, Seller
shall maintain in Seller’s name all utilities servicing the Baldwin Preparation
Plant and the Real Property, including, without limitation, all utility services
provided at, by or through the Clinton Utilities Board, the Clinton Utilities
Board – Refuse Impoundment, the Clinton Utilities Board – Baldwin, and RC
Utility Deposit Mine #17. Buyer shall reimburse Seller for utilities consumed
during such fifteen-day period based upon actual usage or, if actual usage
cannot be determined, Buyer and Seller shall prorate utility charges to account
for Buyer’s use during such fifteen-day period. Notwithstanding the foregoing,
Seller’s obligation with respect to a specific utility service shall terminate
upon Buyer transferring such utility service to Buyer’s name.”

4. Miscellaneous.

4.1. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws principles.

4.2. Effect on APA. Except as expressly amended herein, all of the terms and
conditions of, and the disclosures and other information set forth in, the APA
shall remain in full force and effect. In the event there is any ambiguity
between the terms or conditions of, or the disclosures or other information set
forth in, the APA or the Disclosure Letter and this Amendment, the terms,
conditions, disclosures and other information contained in this Amendment shall
control.

4.3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each party
hereto and delivered to the other parties hereto.

[SPACE INTENTIONALLY LEFT BLANK; SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date set forth above.

 

BUYER:     RANGER ENERGY INVESTMENTS, LLC     By:  

/s/ Stephen W. Ball

    Name:   Stephen W. Ball     Title:   President SELLER:     NATIONAL COAL
CORPORATION     By:  

/s/ Daniel A. Roling

    Name:   Daniel A. Roling     Title:   President & CEO SHAREHOLDER:    
NATIONAL COAL CORP.     By:  

/s/ Daniel A. Roling

    Name:   Daniel A. Roling     Title:   President & CEO

 

S-1